MEMORANDUM2
Sisters Leidi Marilis Orozco-Ceron and Marta Lidia Orozco-Ceron, natives and citizens of Guatemala, petition for review of a decision by the Board of Immigration Appeals (BIA). The BIA adopted and affirmed the Immigration Judge’s denial of their applications for asylum and withholding of deportation. Petitioners alleged that they faced persecution because their uncle was shot and killed by the military or by guerrillas, and that their father was threatened by a military commander for his investigation into their uncle’s murder.
To establish their eligibility for asylum, the Orozco-Cerons had to demonstrate that they were persecuted, or have a well founded fear of persecution, in Guatemala on account of their race, religion, nationality, membership in a particular social group, or their political opinion. See INA *219§ 208, 8 U.S.C. § 1158.3 The strength of the Orozco-Cerons’ asylum petitions are largely dependent on the credibility given to their key witnesses, Julio Orozco and Sergio Cerón, who testified on behalf of the Orozco-Cerons. The Immigration Judge determines whether witnesses are credible, and such credibility determinations are accorded substantial weight when they are supported by “specific, cogent reason[s] for the disbelief.” Turcios v. INS, 821 F.2d 1396, 1399 (9th Cir.1987).
In this case, the decisions by the Immigration Judge and the BIA were largely based on the Immigration Judge’s determination that the testimonies of Julio Orozco and Sergio Cerón were not credible. Julio Orozco’s testimony contained several significant inconsistencies of which the Immigration Judge took note. Sergio Ceron’s testimony also contained several significant inconsistencies. The Immigration Judge’s non-credibility determinations were supported by these specific, cogent reasons. The Immigration Judge also noted that there were numerous members of the petitioners’ family who had remained in Guatemala and had not been harmed.
Moreover, even assuming that the evidence presented had been credible, it still would not have been enough to establish persecution, or a well founded fear of persecution, based on one of the five statutory grounds.
PETITION FOR REVIEW DENIED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.


. For the Orozco-Cerons to establish eligibility for withholding of deportation, they must demonstrate a clear probability of persecution on the grounds set forth in 8 U.S.C. § 1101(a)(42)(A). See Elias-Zacarias, 502 U.S. at 481, 112 S.Ct. 812. Because this is a higher standard than the asylum standard, and because the Orozco-Cerons are not able to meet even the lower asylum standard, this analysis will only focus on the asylum standard.